963 A.2d 902 (2008)
INDIAN ROCKS PROPERTY OWNERS ASSOCIATION, INC. OF LEDGEDALE, Petitioner
v.
John P. GLATFELTER and Regina L. Glatfelter, His Wife, Respondents.
No. 458 MAL 2008
Supreme Court of Pennsylvania.
December 17, 2008.

ORDER
PER CURIAM.
AND NOW, this 17th day of December 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. The issue, as stated by petitioner, is:
Whether the term "recreational activity," as contained in the Construction Code, 35 P.S. § 7210.103, is ambiguous, necessitating that this Court apply the *903 rules of statutory construction to ascertain the intent of the Legislature?